Beck, P. J., and Atkinson, J.,
concurring specially. The petition of the plaintiff does not show that it had in any way acquired an easement across the right of way of the defendant company. The plaintiff could only claim this in virtue of the contract between the predecessor in title of the defendant and Barth; and the weakness of the plaintiff’s case is that it does not show that it had opened a street or contemplated opening a street in accordance with the terms of the contract. The resolution adopted by the council, construed according to its express provisions, contemplated the opening of the street named “ through the right of way” of the respondent. To merely open a street through the right of way of the respondent would not be opening such a street as was contemplated in the contract referred to, which provided that the railroad should construct a bridge in case the municipality opened a street “ over the right of way of the railroad and thence extending through the lands of Barth,” and there is nothing in this resolution to show that the street is to be “thence extended through the lands of Barth,” independently of that contract. For these reasons we concur in the judgment of reversal.